Exhibit 10.36

Backstop Agreement – Acknowledgement and Waiver as to Refinancing Condition

On November 14, 2019, Williams Industrial Services Group Inc. (the “Company”)
and Wynnefield Capital, Inc. (“Wynnefield”) entered into a Backstop Agreement
(the “Backstop Agreement”), pursuant to which Wynnefield agreed to backstop the
Company’s proposed rights offering (the “Rights Offering”) by exercising all the
rights it will receive from the Company pursuant to the Rights Offering and,
upon expiration of the Rights Offering, purchasing all of the additional shares
of the Company’s common stock not otherwise sold in the Rights Offering, up to
$7.0 million in the aggregate, subject to the terms and conditions set forth in
the Backstop Agreement.

Section 2(g) of the Backstop Agreement provides that Wynnefield’s obligations
under the Backstop Agreement are contingent upon: (i) the Company executing and
delivering documentation governing the refinancing of its then-current credit
facilities in the aggregate amount of not less than $45.0 million (the
“Refinancing”); (ii) all conditions to effectiveness of the documentation
governing the Refinancing being satisfied or waived (or will be satisfied and
waived substantially concurrently with the closing date of the Backstop
Agreement); and (iii) the Company consummating the Refinancing (collectively,
the “Refinancing Condition”). In addition, Section 6(a)(x) of the Backstop
Agreement provides that the obligations of the Company and Wynnefield to
consummate the Backstop Agreement are subject to satisfaction of the Refinancing
Condition, which condition may be waived by either party in its or their sole
discretion.

On January 13, 2020, the Company entered into amendments to its credit
facilities,  as described in the Company’s Current Report on Form 8-K (the “Form
8-K”), filed with the U.S. Securities and Exchange Commission on January 15,
2020 (the “January 2020 Amendments”). Among other things, the amendment to the
MidCap Facility (as defined in the Form 8-K) increased the maximum principal
amount of revolving loans by $10.0 million to $25.0 million. The amount of
principal indebtedness outstanding under the Credit Lane Agreement (as defined
in the Form 8-K) remained unchanged.

In light of the January 2020 Amendments, the Company and Wynnefield hereby
acknowledge and agree that:

1.    The January 2020 Amendments are deemed to fulfill the requirements of
Section 2(g) of the Backstop Agreement; and

2.    The closing of the January 2020 Amendments on January 13, 2020 satisfies
the Refinancing Condition contained in Section 6(a)(x) of the Backstop Agreement
or such condition is otherwise waived.

[Signature Page Follows]

 

 








IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Waiver as to Refinancing Condition to be executed as of January 24, 2020 by
their respective officers thereunto duly authorized.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

Name:

Tracy D. Pagliara

 

Title:

President and Chief Executive Officer

 

 

WYNNEFIELD CAPITAL, INC.

 

 

 

 

 

By:

/s/ Nelson Obus

 

Name:

Nelson Obus

 

Title:

President

 

 

[Signature Page to Backstop Agreement – Acknowledgement and Waiver as to
Refinancing Condition]

